                                                  Notice Recipients
District/Off: 1086−7                    User: admin                          Date Created: 9/10/2021
Case: 21−08014                          Form ID: pdfmtrx                     Total: 4


Recipients of Notice of Electronic Filing:
aty         Bryan W. Morris          bryanmorris@bbsmlaw.com
                                                                                                                 TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Farmers State Bank         POB 467     Allen, OK 74825
dft         Caleb Roy Ward          17260 Lake St    Coalgate, OK 74538−5016
ust         Office of the United States Trustee   Office of the AUST, Karen Walsh      224 S. Boulder Ave, Ste
            225        Tulsa, OK 74103
                                                                                                                 TOTAL: 3




       Case 21-08014          Doc 11-1 Filed 09/10/21 Entered 09/10/21 16:00:45                           Desc PDF -
                                Mail to Matrix: Notice Recipients Page 1 of 1
